Citation Nr: 0508275	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic diarrhea, due to an undiagnosed illness and if so, 
whether service connection for that disability may be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty for training from June 1989 
to October 1989, and on active duty from November 1990 to 
May 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO), which found that new and 
material evidence had been submitted to reopen the claim, and 
then ultimately denied it.  The veteran submitted a notice of 
disagreement (NOD) received by VA in September 2003.  A 
statement of the case (SOC) was issued in November 2003.  A 
substantive appeal (VA Form 9) was received in January 2004.  


FINDINGS OF FACT

1.  Service connection for diarrhea, due to an undiagnosed 
illness was denied by a September 1995 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights that same month, and he did not file a timely appeal.

2.  Additional evidence received since the September 1995 
rating decision is new, relevant, and directly relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for diarrhea, due to an undiagnosed 
illness.  

3.  There is a proximate balance of evidence on the question 
of whether the veteran has chronic diarrhea due to an 
undiagnosed illness incurred during his service in Southwest 
Asia.   


CONCLUSIONS OF LAW

1.  The RO's September 1995 rating decision denying service 
connection for diarrhea, due to an undiagnosed illness was 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  Evidence submitted subsequent to the September 1995 
rating decision regarding service connection for diarrhea due 
to an undiagnosed illness is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Resolving doubt in the veteran's favor, chronic diarrhea 
as a manifestation of an undiagnosed illness was incurred in 
service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision to reopen the veteran's 
previously denied claim, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
to this point.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in September 1995.  That adverse decision was made on the 
basis that the veteran's disability was the result of a known 
clinical diagnosis of Clostridium-difficile, which neither 
was incurred in or caused by service.  The veteran was 
notified of this decision and his procedural and appellate 
rights in a letter of September 1995.  However, he did not 
appeal this decision.  

The Board has reviewed the evidence received into the record 
since the September 1995 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for diarrhea, due to an undiagnosed 
illness.  Particularly, there is a May 2000 medical statement 
from Carolyn H. Cegielski, a gastroenterologist, who has 
treated the veteran for his diarrhea since 1999.  In that 
statement, she indicates that the veteran has diarrhea of an 
unknown etiology.  She also submitted an April 2002 statement 
that indicates that the veteran's diarrhea may certainly be a 
part of a Gulf War syndrome, given the timing and all of the 
symptomatology the veteran has had.  

The aforementioned evidence, whose credibility is presumed, 
indicates that the veteran does have diarrhea of an unknown 
etiology that may certainly be the result of his service in 
Southwest Asia.  This evidence is new, and it relates to a 
previously unestablished fact that is necessary to 
substantiate the claim.  Therefore, the aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

Turning to the merits of the case, it is observed that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal. As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001). Among other things, 
these amendments revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service- connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

In this case, the veteran, who clearly served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, has maintained his problems with chronic diarrhea have 
been present since his Gulf War service in 1991.  Medical 
records document the veteran's on-gong complaints of diarrhea 
since 1993.  They also document various labels and 
explanations attached to these complaints to account for 
them.  The most recent records from the veteran's private 
gastroenterologist, however, (Dr. Cegielski) show she remains 
uncertain as to the cause of the veteran's diarrhea.  Indeed, 
she offered that this may be "a 'Gulf War Syndrome' given 
the timing of all the symptomatology."  On the other hand, a 
VA gastroenterologist, who also familiarized himself with the 
veteran's medical history, concluded the veteran had 
"nonspecific inflammatory bowel disease," which he 
indicated was a known clinical entity.  

When there is an approximate balance of evidence with respect 
to the proof of a particular conclusion, the doubt is to be 
resolved in favor of the claimant.  Here there is both 
evidence for and against the conclusion the veteran has 
chronic diarrhea as a manifestation of an undiagnosed 
illness, or from an unknown cause.  Resolving doubt on this 
question in favor of the veteran, the Board must conclude the 
veteran has chronic diarrhea as a manifestation of an unknown 
illness.  Accordingly, a basis upon which to establish 
service connection for this disability has been presented, 
and the appeal is granted.  


ORDER

New and material evidence to reopen the veteran's claim for 
chronic diarrhea, due to an undiagnosed illness, has been 
submitted, such that the claim is reopened, and service 
connection for chronic diarrhea is granted.



                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


